Case 8:18-cr-00015-G.]H Document 26-1 Filed 10/02/18 Pagelon
"7"" men ENTERED

 

 

 

LOGGED F-lECE|VED
ATTACHMENT A UCT 0 2 2018
STIPULATION OF FACTS cLERK,ALi.g?)ElEi“F?»ELrTcoum

ny olsrmcr or mavu~eo£pu"
Ihe undersigned parties stipulate and agree that if this case had proceeded to trial, this

Ojj"ice would have proven the following facts beyond a reasonable doubt The undersigned parties

also stipulate and agree that the following facts do not encompass all of the evidence that would

have been presented had th is matter proceeded to trial.

At all times relevant to the Indictrnent, the Defendant SHANNON K. MCGROGAN-
TWINE (“MCGROGAN-TVVINE”) was a resident of Maryland. From in or about May 2015 to
in or about June 2017, MCGROGAN-TWINE was an employee of Company A, which was a
dry-cleaning company located in Chevy Chase, Maryland. As part of her duties as office
administrator and bookkeeper at Company A, MCGROGAN-TWINE was responsible for
Company A’s payroll and had access to Company A’s bank accounts.

Between at least in or about October 2015 and in or about June 2017, MCGROGAN-
TW!NE devised a scheme and artifice to defraud Company A, and obtain money from Company
A by means of materially false and fraudulent pretenses, representations, and promises, with intent
to defraud and knowledge of the scheme’s fraudulent nature. MCGROGAN-TWINE
fraudulently obtained money from Company A Wthree different ways. .J $<_ q
s,|\f

First, MCGROGAN-TWINE, without authorization, fraudulently wrote checks from wm
Company A’s bank account to employees of Cornpany A. MCGROGAN-TWINE then
fraudulently placed the owner of Company A’s signature on the fraudulently issued checks using
a stamp. MCGROGAN~TWINE fraudulently endorsed the checks, sometimes by forging
employees’ signatures, and deposited the checks into bank accounts under her custody and control.
MCGROGAN-TWTNE deposited at least approximately 552 checks, totaling approximately
$655,563.92. >)E

Second, MCGROGAN-TWINE without authorization, stole checks made out to
Cornpany A. These checks included checks from customers of Company A, as well as a tax refund
check from the United States Department of Treasury. MCGROGAN-TWINE fraudulently
endorsed the checks, sometimes by forging the owner of Company A’s signature, and deposited
the checks into bank accounts under her custody and control. MCGROGAN-TWINE deposited
at least approximately 23 checks, totaling approximately $53,535.21.

Third, MCGROGAN-TWINE without authorization, posted fraudulent chargebacks
(refunds) to her personal credit card or credit cards belonging to her relatives, from a credit card
account held by Company A. MCGROGAN-TWINE thereby caused refunds (credits) to her
personal credit card account and charges (debits) to Company A's credit card account
MCGROGAN~TWINE caused at least approximately 67 credit card chargebacks, totaling
approximately $70,672.27.

_The total amount of intended loss resulting from and reasonably foreseeable to
MCGROGAN-TWINE’§ conduct was at least $'.-'79,771.40. NKM
57

***

ST{
f ?vr@a-t’“% va “ "\""* WMW 2_~1.3»\:. Mca¢vaw-rww'e Fr~»>»\w‘\;;
baeos:\\‘& o\ qp‘?.,é‘is.q'g) C\M_r.\< §h»w\ CDM(»\\B P"s` _\pa~/\\»< acco-dc b NC~§ kN"

']'w\u€'g bN\< agr,o..~¥- w\m'b\»\ Ccuos'€\ pair-f CDMM\M`\¢»~+.~'=»A\ ['Id~/~\/\l,®lr-} !¢-oa._
’ cv.-p~»=r-Qr sweet patrol MN.¢\M .

Case 8:18-cr-00015-G.]H Document 26-1 Filed 10/02/18 Page 2 of 2

 

 

SO ST PULATED:
ii
Nicolas\ vitchell

Assistant nited States Attorney

   

Shannon K. Mc regan-
Defendant

cz§;:<

Counsel for Defendant

 

10

